Title: Resolution of the House of Representatives, 26 January 1803 (Abstract)
From: House of Representatives
To: 


26 January 1803. The committee to which was referred a memorial of residents of Wilmington, North Carolina, reports that “the system of policy stated in the said memorial to exist, and to be now pursued in the French colonial governments in the West Indies, is fraught with danger to the peace and safety” of the U.S. and that the incident the memorial describes demands the prompt interference of the executive and legislative branches of the U.S. government. The committee recommends that the memorial be referred to JM to lay before the president.
 

   
   Ms and enclosures (DNA: RG 59, ML); Tr and Tr of enclosures (NHi: Livingston Papers). Ms 1 p. Marked “Extract from the Journal.” Signed by William Lambert for John Beckley. Printed in Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 424. Tr and Tr of enclosures sent as enclosures in JM to Livingston, 7 Feb. 1803. For enclosures, see n. 1.



   
   The enclosures are copies of a House resolution, 17 Jan. 1803, referring the memorial to a committee (1 p.; docketed by Wagner) and the memorial (3 pp.), signed by 113 residents of Wilmington, North Carolina, stating that “it doth appear to have become the policy” of the governments of the French West Indian islands, “Guadaloupe particularly,” to expel “all Negroes & Mulattoes to whom emancipation shall be accorded” and “by force or by fraud” to introduce these people into the U.S. Since the European powers holding West Indian islands or colonies in North America had “an absolute & effectual prohibition” from landing such persons, the U.S. became “the dernier resort for enabling the french colonial Governments to clear the Islands of a species of population too obnoxious to be tolerated.” Without “prompt and decisive measures … the peace & safety of the southern States of the Union will be greatly endangered.” As proof that such fears were well grounded, the memorial cited the case of the schooner Fair-Play, which had recently arrived at Wilmington from Guadeloupe “having on board five persons of the above description” whom island authorities compelled the captain to bring away. The memorialists asked Congress to institute effective measures.


